DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. It is noted that the claim limitation "a ratio between the second surface area and the first surface are being approximately equal to a ratio between the first mobility and the second mobility" is not described in application 17166454.3, filed 04/13/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, line 2 of claim 4 recites "a growth layer", however, the structure required to satisfy the limitation is unclear. The material or structure of a "growth" layer is not defined by the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477).
	Regarding claim 1, Snaith discloses a photovoltaic element comprising a stack of layers (Fig. 4), the stack of layers including the following layers arranged in the order named: a first electrode layer (ECE in Fig. 4), a first charge carrier transport layer (e-SAM in Fig. 4), an insulating layer ([0204] L2), a second electrode layer (HCE in Fig. 4), a second charge carrier transport layer (h-SAM in Fig. 4), a photoelectric conversion layer (perovskite in Fig. 4), the photoelectric conversion layer comprising a plurality of distributed extensions extending through said second charge transport layer, said second electrode layer and said insulating layer to the first charge carrier transport layer (perovskite extensions to e-SAM layer in Fig. 4)
	While Snaith does disclose the extensions having an effective cross-section being a diameter of a circle ([0164] L4), and further discloses finger width and pitch distances, and the relationship of finger pitch distance with short-circuit current ([0056] - [0060]), Snaith does not explicitly disclose the effective cross-section in the range of 0.5 to 10 microns, and the extensions having an average pitch in the range of 1.1 to 5 times the effective cross-section.
	As the short-circuit current and pitch distance are variables that can be modified, the precise pitch distance would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pitch distance cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pitch distance in the apparatus of Snaith to obtain the desired short-circuit current performance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Snaith further discloses a contact-surface of the photo-electric conversion layer with the first charge carrier transport layer having a first surface area, and a contact-surface of the photo-electric conversion layer with the second charge carrier transport layer having a second surface area (Fig. 4), however, Snaith does not explicitly disclose a ratio between the second surface area and the first surface area being approximately equal to a ratio between the first mobility and the second mobility.
	Irwin discloses a perovskite photoactive layer (abstract) and further discloses a high contact surface where a perovskite material exhibits low charge mobility, and that a high contact surface area may not be necessary where a perovskite exhibits high charge mobility ([0079] L53-59).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the contact surfaces of the perovskite material of Snaith such that the surface area is inversely related to the charge mobility, because as taught by Irwin, a high contact surface exists where a perovskite material exhibits low charge mobility, and that a high contact surface area may not be necessary where a perovskite exhibits high charge mobility ([0079] L53-59). 
	With regard to the limitation "the extensions having a perimeter that is less than 10 times the effective cross-section", Snaith discloses circular regions ([0164]).
	The limitations "for receiving charge carriers of a first polarity", "for transport of charge carriers having said first polarity", "for receiving charge carriers of a second polarity opposite to said first polarity", and "for transport of charge carriers having said second polarity" are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	With regard to the limitation "wherein charge carriers of the first polarity have a first mobility and wherein charge carriers of the second polarity have a second mobility", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 3, modified Snaith discloses all the claim limitations as set forth above. 
	While Snaith does disclose an insulating layer on an edge surface facing the extensions of the photoelectric conversion layer to prevent electron injection into the electrode (Snaith - Fig. 17; [0051]), modified Snaith does not explicitly disclose an insulating layer on an edge surface facing the extensions of the photoelectric conversion layer to prevent electron injection into the electrode.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an insulating layer, as disclosed in Fig. 17 of Snaith, on an edge surface facing the extensions of the photoelectric conversion layer of modified Snaith, to prevent electron injection into the electrode ([0051]).
	Regarding claim 4, modified Snaith discloses all the claim limitations as set forth above. 
	With regard to the limitation "a growth layer", the layer claimed is not differentiated structurally or materially from the rest of said respective layers, therefore, a respective portion of said layers satisfies the requirements of the limitation. Additionally, the limitation "a growth layer" is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	Regarding claim 5, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses the photoelectric conversion layer is provided of a perovskite material (Snaith - [0107]).
	Regarding claim 6, modified Snaith discloses all the claim limitations as set forth above.
	While modified Snaith does disclose the photoelectric conversion layer is made of a perovskite material (Snaith - [0107]), modified Snaith does not explicitly disclose the photoelectric conversion layer is made of CIGS.
	Irwin discloses the use of a perovskite material or CIGS material, among other possible photoactive materials ([0086] L1-15).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the photoactive material of modified Snaith with CIGS rather than a perovskite material, because as evidenced by Irwin, the use of CIGS amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
	Regarding claim 7, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses an edge portion of an upper surface of the first electrode layer is kept free from material of the first charge carrier transport layer and is provided with a first electrical contact (Snaith - [0126]).
	Regarding claim 11, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses the first charge carrier layer is absent in areas of the first electrode layer covered by the insulating layer (Snaith - Fig. 4).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477) as applied to claim 1 above, and further in view of Lochun et al. (US 2007/0186971).
	Regarding claim 2, modified Snaith discloses all the claim limitations as set forth above.
	While modified Snaith does disclose an insulating layer on an edge surface facing the extensions of the photoelectric conversion layer to prevent electron injection into the electrode (Snaith - Fig. 17; [0051]), modified Snaith does not explicitly disclose said electrode layer has anodized edge surfaces facing the extensions of the photoelectric conversion layer.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an insulating layer, as disclosed in Fig. 17 of Snaith, on an edge surface facing the extensions of the photoelectric conversion layer of modified Snaith, to prevent electron injection into the electrode ([0051]).
	Lochun discloses an insulating layer maybe be formed by anodization or by applying an insulating coating ([0041]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the insulating layer of modified Snaith by anodization, as disclosed by Lochun, because the formation of an insulation layer by anodization amounts to the use of a known technique in the art for the formation of insulation layers, and one of ordinary skill would have a reasonable expectation of success when employing the method based on the teaching of Lochun.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477) as applied to claim 1 above, and further in view of Oooka et al. (US 2016/0285023).
	Regarding claim 8, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses said first electrode layer, said first charge carrier transport layer, said insulating layer, and said second electrode layer are provided as a plurality of layer segments (Snaith - [0197], Fig. 11), wherein a plurality of lateral sub-stack segments each comprise a respective first electrode layer segment, a first charge carrier transport layer segment, an insulating layer segment, and a second electrode layer segment (Snaith - [0197], Fig. 11), an electrical connection between said second electrode layer segment of said lateral sub-stack segment and said first electrode layer segment in said neighboring lateral sub-stack segment (Snaith - [0045], [0197], E in relation to B, C in Fig. 11).
	While modified Snaith does disclose an electrical connection between said second electrode layer segment of said lateral sub-stack segment and said first electrode layer segment in said neighboring lateral sub-stack segment (Snaith - [0045], [0197], E in relation to B, C in Fig. 11), modified Snaith does not explicitly disclose the second electrode layer segment of a lateral sub-stack segment extends over the first electrode layer segment in a neighboring sub-stack segment.
	Oooka discloses a photovoltaic module and further discloses the second electrode layer segment of a lateral sub-stack segment extends over the first electrode layer segment in a neighboring sub-stack segment (525 in relation to 521 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrical connection of modified Snaith in a manner in which the second electrode layer segment extends over the first electrode layer segment, because as evidenced in Oooka, the arrangement is a known configuration in the art for the interconnection of adjacent cells, and one of ordinary skill would have a reasonable expectation of success when forming the second electrode layer segment of modified Snaith such that it extends over the first electrode layer segment of the adjacent cell based on the teaching of Oooka.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2017060700 - see equivalent US 2018/0286596) in view of Irwin et al. (US 2015/0318477) as applied to claim 1 above, and further in view of Chang et al. (US 2012/0048339).
	Regarding claim 9, modified Snaith discloses all the claim limitations as set forth above. 
	Modified Snaith does not explicitly disclose the extensions taper outward in a direction from the first charge carrier transport layer towards the second charge carrier layer.
	Chang discloses a photovoltaic element and further discloses a hole may be of a column shape or tapered shape, such as rectangular column, pyramid, cylinder or cone, etc. ([0018] L5-6).
	It would have been obvious to one of ordinary skill to form the extensions of modified Snaith in any of the shapes disclosed by Chang, including a tapered shape, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Regarding claim 10, modified Snaith discloses all the claim limitations as set forth above. Modified Snaith further discloses a material of the second charge carrier transport layer covers a surface of the second electrode surrounding the extensions (Snaith - hSAM layer in Fig 4).

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. Specifically, applicant argues the term "growth layer" is an art-recognized term, and that one would understand that a growth layer may result from a few single atomic layer deposition cycles, with a TiO2 layer being an exemplary material for use in a growth layer, as described on pages 18 and 19 of the specification.
In response to applicant's argument, the manner in which the term "growth" limits the layer claimed is unclear. The specification describes a growth layer may result from a few single atomic layer deposition cycles, and that a TiO2 layer is an exemplary material for use in a growth layer.  However, it is unclear if a growth layer requires a few single atomic layer deposition cycles, and it is also unclear as to how many single atomic layer deposition cycles constitute a few.  Additionally, if a growth layer is not limited to a layer formed with a few single atomic layer deposition cycles, then it is unclear what layers constitute a "growth" layer, and which layers do not satisfy the limitation "growth" layer.  Similarly, the description of a TiO2 layer as an exemplary material for use in a growth layer does not clarify the structure or material necessary to satisfy the limitation "growth" layer.  Therefore, applicant's argument is not persuasive and the 112(b) rejection of claim 4 is maintained as set forth above.
Applicant argues that there is no basis to conclude that the skilled person would have considered any teachings in Irwin relating to ratios of surface areas of contact between layers, with respect to ratios of mobilities of charge carriers, as being applicable to Snaith, and that Irwin consistently teaches an architecture in which the photo-active layer is sandwiched between the electrodes, in contrast to the stack of layers of the photovoltaic element recited in claim 1. Applicant further asserts that contrary to the invention as claimed, based on the requirement in paragraph [0079] of Irwin that the active layer is disposed at least partially between the first and second electrodes, there is simply no reason to conclude that a skilled person, in following suggestions concerning a selection of the contact areas, would arrive at the invention as claimed.  Applicant further argues that Irwin merely refers to "charge mobility" without clarifying whether this is a "charge carrier mobility", let alone whether this is a charge carrier mobility of a polarity associated with a particular layer.
Applicant's argument directed to whether the charge mobility in Irwin is a charge carrier mobility is not persuasive because one of ordinary skill in the art of photovoltaics would clearly understand that there is no difference in meaning between charge mobility and charge carrier mobility in the art of photovoltaic devices, and therefore, when reading the disclosure of Irwin, one of ordinary skill would find the teaching of Irwin to be referring to the mobility of charge carriers, i.e. holes and electrons.  One of ordinary skill in the art of photovoltaics would understand the charge mobility in Irwin is referring to the mobility of holes and electrons, and other interpretations of the disclosure in Irwin are not consistent with the principles widely known in the photovoltaic art.  Similarly, applicant's argument that Irwin merely refers to "charge mobility" without clarifying whether it's a "charge carrier mobility", let alone whether it is a charge carrier mobility of a polarity associated with a particular layer is not persuasive because one of ordinary skill in the art of photovoltaics would understand the teaching of Irwin with regard to charge mobility in context of the mobility of holes and electrons, especially given the description and context of paragraph [0079] of Irwin.  
In response to applicant's argument with regard to the difference between the claimed architecture and Irwin's photoactive layer sandwiched between the electrodes, Irwin is relied upon to teach that it was known in the art at the time the invention was filed that a layer comprising perovskite material may be disposed adjacent to one or more other layers so as to achieve high contact surface area (e.g., where a perovskite material exhibits low charge mobility).  Additionally, Irwin is relied to teach a high contact surface area may not be necessary (e.g., where a perovskite material exhibits high charge mobility), as described in paragraph [0079] of Irwin.  
These teachings in paragraph [0079] of Irwin are not limited to an architecture in which the photoactive layer is sandwiched between electrodes, but instead, the teachings of Irwin with regard to the relationship between contact surface area and charge mobility are relevant to perovskite photoactive materials and adjacent layers.  Whether or not the photoactive layer is between the electrodes does not affect the teaching in Irwin with regard to perovskite photoactive materials, adjacent layers, contact surface area, and charge mobility, and applicant has not provided reasoning or evidence as to why Irwin's teaching with regard to the relationship of charge mobility and contact surface area is not relevant to a device in which the photoactive layer is not between electrodes.  As set forth in the office action, it is Snaith, not Irwin, which is relied upon to teach the location of the photoactive layer in relation to the electrodes, and no reason has been presented as to why one of ordinary skill would not expect the teaching of Irwin to be applicable to the adjacent layers of Snaith.  As set forth in the office action, Irwin discloses a perovskite photoactive layer (abstract) and further discloses a high contact surface where a perovskite material exhibits low charge mobility, and that a high contact surface area may not be necessary where a perovskite exhibits high charge mobility ([0079] L53-59).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the contact surfaces of the perovskite material of Snaith such that the surface area is inversely related to the charge mobility, because as taught by Irwin, a high contact surface exists where a perovskite material exhibits low charge mobility, and that a high contact surface area may not be necessary where a perovskite exhibits high charge mobility ([0079] L53-59).  Applicant has failed to rebut the established prima facie case of obviousness for the reasons set forth above.
The objection to the drawings, and the 112(b) rejection with regard to the term circumference, have been withdrawn due to the claim amendments.  The 112(b) rejection of claim 4 with regard to the term "growth layer" is maintained as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726